Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peter and Vernon Lee Kalos appeal the district court’s order dismissing the Kalos’ complaint with prejudice as barred by res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kalos v. Posner, No. 1:10— cv-00073-JCC-TRJ, 2011 WL 761240 (E.D. Va. filed Feb. 23, 2011 & entered Feb. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.